266 F.2d 456
Esther Belle DOWNS and Bernard Ralph Downs, Appellantsv.FOOD TOWN, INC., Appellee.
No. 14629.
United States Court of Appeals District of Columbia Circuit.
Argued February 13, 1959.
Decided April 16, 1959.
Petition for Rehearing In Banc Denied May 13, 1959.

Appeal from the United States District Court for the District of Columbia; Charles F. McLaughlin, District Judge.
Mr. James P. Donovan, Washington, D. C., for appellants.
Mr. Warren E. Magee, Washington, D. C., for appellee.
Before EDGERTON, BAZELON, and WASHINGTON, Circuit Judges.
PER CURIAM.


1
The plaintiffs appeal from a judgment for the defendant, based upon a jury's verdict, in an action for personal injuries alleged to have been caused by negligence in the operation of the defendant's store. We find no error affecting substantial rights. Cf. Brown v. Capital Transit Co., 75 U.S.App.D.C. 337, 338, 127 F.2d 329, 330, certiorari denied, 1942, 317 U.S. 632, 63 S. Ct. 61, 87 L. Ed. 510.


2
Affirmed.